Exhibit 10.76

UNITED AIR LINES, INC.

MANAGEMENT CASH MATCH PROGRAM

Effective April 1, 2010

As part of the overall awards package for management, the Company offers the
United Air Lines, Inc. Cash Match Program (the “Program”). The purpose of the
Program is to pay matching contributions to eligible employees in cash where, as
a result of IRS limits, such matching contributions can not be made to the
United Airlines Management and Administrative 401(k) Plan (the “401(k) Plan”).
This document sets forth the terms of the Program effective April 1, 2010.
Please read it carefully and retain it for your records.

 

Eligibility

  

You are eligible for the Program if:

 

1.      You are a Management Employee of the Company who, on or after April 1,
2010, is a participant in the 401(k) Plan; and

 

2.      Your income for the applicable calendar year exceeds the limit specified
in Section 401(a)(17) of the Internal Revenue Code ($245,000 in 2010).

 

For purposes of this Program, the term “Management Employee” has the same
meaning as defined in the 401(k) Plan. This means that all other employee groups
participating in the 401(k) Plan, including all union-represented employees, are
excluded from the Program.

Cash Match

  

As an eligible Management Employee you are eligible for an annual lump sum Cash
Match payment as follows:

 

1.      You must contribute the “Maximum Deferral Amount” to the 401(k) Plan
permitted under Section 402(g) of the Internal Revenue Code for the applicable
calendar year ($16,500 in 2010). For purposes of the Program, Maximum Deferral
Amount only includes amounts deferred on earnings while a Management Employee.

 

2.      If you contribute the Maximum Deferral Amount, then your Cash Match
payment is determined by subtracting the 401(a)(17) dollar amount ($245,000 in
2010) from your total eligible “Earnings” as defined under the 401(k) Plan. The
result is then multiplied by 4% to determine the amount of your Cash Match
payment. For purposes of the Program, Earnings only includes amounts earned
while a Management Employee.

 

For example, assume that your 2010 Earnings were $300,000 and that you made the
full $16,500 contribution to the 401(k) Plan. $300,000 minus $245,000 is
$55,000. $55,000 times 4% is $2,200. Thus, you would receive a lump sum Cash
Match payment of $2,200.

Additional Rules

  

1.      The annual Cash Match payment is made to all eligible Management
Employees no later than March 15th of the year following the calendar year
earned. You do not have the option to accelerate or defer payment of the Cash
Match, and it is taxable in the year paid.

 

2.      Please note that if you are eligible to make Catch-up Contributions to
the 401(k) Plan, you are not required to make such contributions in order to be
eligible for the Cash Match under this Program.



--------------------------------------------------------------------------------

UNITED AIR LINES, INC.

MANAGEMENT CASH MATCH PROGRAM

Effective January 1, 2008

 

  

 

3.      If you cease employment during the calendar year (other than termination
for cause), you are eligible for the annual Cash Match payment based upon your
actual Earnings for the calendar year, and your payment will be made at the same
time that other Management Employees receive their payments. If you are
terminated for cause, you are not eligible for the annual Cash Match payment.
You are considered to be terminated for cause for purposes of this Program if
you are determined to be ineligible for severance benefits due to termination
for cause under the applicable severance plan in which you participate.

 

4.      As described above, you must contribute the Maximum Deferral Amount to
the 401(k) Plan. This means that if, in the year you become a Management
Employee, you cannot contribute the Maximum Deferral Amount to the 401(k) Plan
because you made contributions to another employer’s plan or another plan
sponsored by the Company, you are not eligible for a Cash Match payment for that
calendar year. Similarly, if you are a Management Employee and transfer to
another employee group, you are not eligible for a Cash Match payment if you did
not contribute the Maximum Deferral Amount to the 401(k) Plan prior to your
transfer to a non-management position.

 

5.      As described above, your Earnings while a Management Employee must
exceed the 401(a)(17) dollar limit. This means that if you transfer from another
employee group to become a Management Employee, calculation of whether you are
entitled to a Cash Match payment in the year of transfer only takes into account
Earnings after your transfer to Management Employee status. Similarly, if you
transfer from a Management Employee position to another employee group,
calculation of whether you are entitled to a Cash Match payment in the year of
transfer only takes into account Earnings prior to your transfer from Management
Employee status. Similarly, pay you received from a prior employer in the year
you are hired does not count towards your Earnings.

 

6.      No interest accrues between the time the Cash Match payment is earned
and the time it is paid by the Company.

 

7.      Cash Match payments count as Earnings under the 401(k) Plan for purposes
of calculating your Section 415 limitation (the maximum amount that can be
contributed per plan year) but not for any other purposes.

How to Request Payment

   It is not necessary to file a claim in order to receive the annual cash match
payment. The Company has the sole discretion to determine whether any amount is
payable under the terms of the Program, and the Company’s determination is
final. If you believe that the Company has failed to pay you an amount owed
under the Program (or miscalculated your payment), please contact Rob Puryear,
Managing Director – Benefits Strategy with an explanation.

 

2



--------------------------------------------------------------------------------

UNITED AIR LINES, INC.

MANAGEMENT CASH MATCH PROGRAM

Effective January 1, 2008

 

409A Compliance

   The Program is intended to be exempt from the provisions of Section 409A of
the Internal Revenue Code applicable to deferred compensation. However, in the
event the Program is not exempt, all provisions of the Program are to be
construed and interpreted in a manner consistent with Section 409A. In certain
cases, it may be necessary to modify the timing of payment of the cash match, or
otherwise modify the administration of the Program, to comply with Section 409A.
Notwithstanding herein to the contrary, you are solely responsible and liable
for the satisfaction of all taxes and penalties that may arise in connection
with amounts payable pursuant to the Program (including any taxes arising under
Section 409A of the Code), and the Company will not have any obligation to
indemnify or otherwise hold you harmless from any or all of such taxes.

Amendment and Termination

   The Company reserves the right to amend, modify or terminate the Program at
any time and for any reason.

Not a Contract of Employment

   This Program does not create a contract of employment between you and the
Company, nor does the Program restrict in any way the rights of the Company
(subject to any written employment contract you may have with the Company) to
terminate your employment at any time and for any reason.

Governing Law

   This Program is a Company policy and is not an employee benefit plan governed
by the Employee Retirement Income Security Act of 1974 (ERISA). This Program
shall be governed by the laws of the State of Illinois.

Company

   The term “Company” as used herein means United Air Lines, Inc.

 

3